Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puchwein (US 2016/0075521) in view of Noro (US 9,043,023) and Mattern (US 2014/0154036).
	Interpretative note 1. Terms such as computer program, program, code and algorithm are used interchangeably throughout the art of automating robotics. Consequently, one term means no less or more than the others in the cited prior art.
Interpretative note 2. On page 5, line 21 of the instant application “pose” is defined as “posture and the location”.

	Puchwein discloses a method of stacking goods by a robot, the method comprising the steps of:
acquiring a current pose;

    PNG
    media_image1.png
    175
    429
    media_image1.png
    Greyscale

(Para. [0030]) 
Puchwein does not disclose acquiring a target pose, obtaining a collision-free motion trajectory of an end effector or controlling a robot to place goods in a target pose.
Noro discloses the method and operation of its apparatus thusly:
The arm 1 and the hand 2 are controlled by a robot control apparatus 5. An application control apparatus 6 operates the arm 1 and the hand 2 by issuing an instruction to the robot control apparatus 5. In addition, the application control apparatus 6 can learn of the position and orientation of the operation target 3 grasped by the grasping member 21 based on an output from the position and orientation measurement apparatus 22. 
After the operation target 3 is grasped by the grasping member 21, an operation might be performed for fitting the operation target 3 into an aperture 41 of another operation target 4. FIG. 1A illustrates a state immediately after the operation target 3 has been grasped by the grasping member 21. FIG. 1B illustrates a state immediately before the operation target 3 is fitted into the aperture 41 of another operation target 4. In FIG. 1B, the robot control apparatus 5 and the application control apparatus 6 have been omitted from the illustration. Further, FIG. 1C illustrates the positional relationship between the hand 2, the operation target 3, and another operation target 4 immediately before the operation target 3 is fitted into the aperture 41 of another operation target 4.
	(Column 3, line 61 thru column 4, line 23) 
In other words, Noro discloses sensing the position PO1, e.g. pose, with the target position PO2, e.g. pose, and THEN moving, e.g. traversing a path, object 3 into a position indicated by reference character #41. And, where path selection equates to trajectory Noro teaches that:
Thus, when there is a large deviation in the position and orientation of the grasped operation targets, the present exemplary embodiment has the advantage that collisions with another obstruction while the arm tip portion 11 is moving can be avoided, or that the grasping operation does not have to be performed again.
The path selection for obstruction avoidance described in the fourth exemplary embodiment can also be performed by selecting the movement path of the hand 2. FIG. 9 illustrates a control processing flow according to a fifth exemplary embodiment. The difference with FIG. 2 is that step S13 for selecting the movement path of the hand 2 is executed instead of step S4. Similar to the fourth exemplary embodiment, the setting of a preset path can be performed by producing a table based on simulation. Further, path selection can also be performed based on the position and orientation of the operation target 3 by referring to this table.
	(Column 8, lines 19-35)
	In other words, Noro’s solution is to pick an article, sense the position, e.g. pose, of the gripped article, compare the current pose of the article with a desired pose, e.g. target, reorient the gripped article to correspond with the target pose and continue on a path of movement to place an article. Noro’s process prevent collision with target operation target 4.
Noro discloses steps S2-S4 (FIGS. 1B, 1C, 3) as acquiring a current pose PO1 (dotted lines in FIGS. 1B, 1C) and a target pose PO2 (sold lines in FIGS. 1B, 1C) of goods 3. Noro compares the positions and corrects according to avoid a collision with operation target 4, safely placing goods 3 into position 41. Noro discloses that that object 3 position correction is performed prior to placement at position 41 else a collision will occur. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Puchwein to include a step of acquiring a target pose of goods, as taught by Noro, such that the position of a gripped good can be adjusted during robotic movement to a target position without increasing the time for measuring the position and orientation.
Mattern discloses a method of stacking goods by a robot, the method comprising the steps of:
obtaining a track (para. [0077]; step 6 in FIG. 1; steps 104 & 121 respectively in FIGS. 23 & 24), e.g. collision-free motion trajectory,  an end 
controlling a robot to place goods in a target pose in accordance with a collision-free motion trajectory.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Puchwein to include obtaining a collision-free motion trajectory of a robot or an end effector of a robot based on a current pose and a target pose of goods, and controlling a robot to place goods in a target pose in accordance with a collision-free motion trajectory, as taught by Mattern, thereby making possible “a handling of the workpieces with fast cycle times, small error rates and a great accuracy in picking with the above-presented apparatus and methods. In this respect, a high process security results by the avoidance of system downtimes which would require operator intervention. Furthermore, the present invention allows a 100 percent emptying of the containers.”
Claims 2, 3, 4, 5, 13 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puchwein in view of Noro and Mattern and further in view of Huang (US 7,210,894).
	Huang discloses-
acquiring an attribute data of goods P and obtaining a loading pattern, e.g. spatial data, of a loading space in a compartment via a detecting device 14 (C11/L31-40);
These packages are measured, weighed, and accumulated in line on a buffer conveyor. Based upon a predetermined set of stacking principles, a package is then selected from the line of packages on the accumulator and stacked along with other packages upon a pallet. If room permits, another randomly received package is measured and placed upon the accumulator conveyor, and once again the stacking principles are called upon to select the "best" package for placement on the pallet. This process continues until the destination pallet(s) are full or no more packages can be stacked under the predetermined stacking guidelines.
(Column 8, lines 31-41.)
obtaining a target row, column, tier & orientation (FIG. 3), e.g. pose, based on attribute data of goods and a spatial data of a loading space, wherein attribute data comprises any one or more combination of volume, weight, color, shape, and pattern of the goods.
Within the system controller 18, measured package data is stored in computer memory, where stacking algorithms search for the best placement plan for the measured packages. The placement plan dictates which package is to be picked from the accumulator, where it is to be placed on the pallet, and which package orientation will be used.
(Column 11, lines 2-8.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Puchwein to include the steps of acquiring an attribute data of goods and obtaining a spatial data of a loading space in a compartment via a detecting device, and obtaining a target pose based on attribute data of goods and a spatial data of a loading space, wherein attribute data comprises any one or more combination of 
Claims 6, 7, 8, 10, 14, 15, 16, 17, 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puchwein in view of Noro, Mattern and Huang and further in view of Van Durrett (US 5,501,571).
	Van Durrett discloses a step of acquiring the attribute data of the goods that comprises:
scanning, using a bar code reader WDS (C5/L66-C6/L7), a label, e.g. tag, of goods to get a data associated with a tag, wherein data associated with a tag comprises an identification of goods;
searching for attribute data such as the contents of the goods corresponding to identification of goods via a processor 70, e.g. server.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Puchwein to include the steps of scanning a tag of goods to get a data associated with a tag, wherein data associated with a tag comprises an identification of goods, and searching for attribute data corresponding to identification of goods via a server, as taught by Van Durrett, thereby providing ‘“on the fly”’ palletizing, “continually remapping optimal loading configuration as the pallet is being loaded, and based on what remaining boxes randomly appear on the line to be loaded on the pallet.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 as they pertain to the cited prior art above have been addressed above and herein. The amendments submitted Aug. 24, 2021 have been addressed in the rejection above. Specifically, Noro teaches correcting a position PO1 of object 3 against a target position PO2 prior to movement into target pose/position (indicated generally as 41).
Claim 1. Applicant argues that “target pose” is defined as

    PNG
    media_image2.png
    54
    560
    media_image2.png
    Greyscale

	The examiner does not agree with Applicants arguments or interpretation of the claims. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., target pose is defined as location) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Assuming “target pose” equates to location Noro discloses the method and operation of its apparatus thusly:
The arm 1 and the hand 2 are controlled by a robot control apparatus 5. An application control apparatus 6 operates the arm 1 and the hand 2 by issuing an instruction to the robot control apparatus 5. In addition, the application control apparatus 6 can learn of the position and orientation of the operation target 3 grasped by the grasping member 21 based on an output from the position and orientation measurement apparatus 22. 
After the operation target 3 is grasped by the grasping member 21, an operation might be performed for fitting the operation target 3 into an aperture 41 of another operation target 4. FIG. 1A illustrates a state immediately after the operation target 3 has been grasped by the grasping member 21. FIG. 1B illustrates a state immediately before the operation target 3 is fitted into the aperture 41 of another operation target 4. In FIG. 1B, the robot control apparatus 5 and the application control apparatus 6 have been omitted from the illustration. Further, FIG. 1C illustrates the positional relationship between the hand 2, the operation target 3, and another operation target 4 immediately before the operation target 3 is fitted into the aperture 41 of another operation target 4.
	(Column 3, line 61 thru column 4, line 23) 
In other words, Noro discloses sensing the position PO1, e.g. pose, comparing PO1 with target pose PO2 (which equates to target pose/position 41), and THEN moving object 3, e.g. traversing a path, into a target pose/position/location indicated by reference character #41. In other words, position PO1 is compared to target position/pose 41 whereupon position PO1 is adjusted to PO2 such that object 3 will not collide as it is placed at position 41. In other words, Noro discloses at least two target poses: (1) reference character PO2 is interpreted as a target pose because it is the pose which object 3 must be reoriented to in order to achieve correct placement in (2) target pose 41, else there will be a collision as object 3 moves thereto.
The claims do not define pose as including location as alleged by Applicant. Moreover, the examiner can find no definition that necessitates Applicants interpretation. Noro discloses target pose as claimed and also if it inherently included location. And, assuming arguendo that target pose is defined as location the cited prior art discloses as much.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652